Case:18-02012-EJC Doc#:30 Filed:11/02/18 Entered:11/02/18 16:18:17                   Page:1 of 4


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION

In re:
                                                                   Chapter 11
SEA ISLAND COMPANY et al.,
                                                             Case No. 10-21034-EJC
                                                              Jointly Administered
         Debtors.


SEA ISLAND ACQUISITION, LLC,
SEWERS AND WELLS, LLC,
MAINTENANCE FACILITY, LLC,
LAUNDRY SERVICES, LLC, RAINBOW
HAMMOCK, LLC, SIA PROPCO I, LLC,
SIA PROPCO II, LLC, SI TRACT V, LLC,
SI PARCEL OGC, LLC, AND SSI
PARCEL OS, LLC,
                                                             Adversary Proceeding
         Plaintiffs,
                                                                No. 18-02012-EJC
v.

ROBERT H. BARNETT, as Trustee of the
SEA ISLAND COMPANY CREDITORS
LIQUIDATION TRUST,

         Defendant.


     MOTION FOR STATUS CONFERENCE AND REQUEST TO SET TRIAL DATES

         Plaintiff Sea Island Acquisition, LLC (“SIA”) and the other plaintiffs party to this

adversary proceeding (together with SIA, the “Plaintiffs”) by and through the undersigned

counsel, hereby move, pursuant to Federal Rule of Civil Procedure (“FRCP”) 16(a) and (b),

made applicable by Federal Rule of Bankruptcy Procedure (“FRBP”) 7016, for the Court to set a

status conference to address pretrial scheduling and to set this case for trial on December 19-20,

2018, respectfully showing the Court as follows:
Case:18-02012-EJC Doc#:30 Filed:11/02/18 Entered:11/02/18 16:18:17                       Page:2 of 4


       1.      The Court held a hearing on Plaintiffs’ motion for preliminary injunction on

October 30, 2018. The Court entered a preliminary injunction order and expressed a willingness

and desire to try this case to conclusion in December 2018. Plaintiffs share that desire and prefer

strongly that this case not linger or that a final resolution be delayed unnecessarily. Plaintiffs

believe that the issues are relatively narrow and can easily be prepared fully for trial in 30 days.

       2.      Plaintiffs understand that December 19 and 20 are currently available on the

Court’s calendar (although Plaintiffs are advised that December 20 currently has a Chapter 7

docket that will require a break in any proceedings in this case if set for that date). Plaintiffs are

confident that the time available on December 19 and 20 should be easily sufficient to try the

case to the Court.

       3.      Plaintiffs personnel and its counsel are available on those dates and desire to go

forward on December 19 and 20. Plaintiffs are confident that all necessary discovery and other

pretrial procedures can be completed in time to try this case beginning on December 19.

       4.      Plaintiffs’ counsel have advised Defendant’s counsel of the availability of the

December dates, and is prepared to work with Defendant and its counsel to ensure that all

necessary discovery and other pretrial procedures are completed fully in advance of trial.

Among other things, Plaintiffs are prepared to produce documents, provide access to property,

and arrange for depositions, as quickly as possible – all of which Plaintiffs believe can be

accomplished over the next 2 to 3 weeks.

       5.      Counsel for Plaintiffs and Defendants have had preliminary discussions

concerning scheduling, and Defendant has not agreed to the December trial dates or to a pretrial

schedule. Nonetheless, Plaintiff is hopeful that an agreement can be reached on these issues and




                                                  2
Case:18-02012-EJC Doc#:30 Filed:11/02/18 Entered:11/02/18 16:18:17                    Page:3 of 4


that an agreed scheduling order can be delivered to the Court during the week of November 5,

2018.

        6.     Plaintiffs request that the Court schedule a status conference (either in person or

telephonic, at the Court’s preference) on November 7, 8 or 9, so that the Court can supply

guidance on any scheduling issues that have not yet been agreed to by the parties to that point, so

that by the Friday, November 9, the parties will be operating under a Court-approved schedule

that will lead up to a trial beginning on December 19.

        7.     FRCP 16, which is applicable to this Case by FRBP 7016, authorizes the Court to

schedule a status conference for the purpose of expediting the disposition of an action (FRCP

16(a)(1)) and to enter a scheduling order after consulting with the parties at a scheduling

conference (FRCP 16(b)(1)(B)). Plaintiff submits that the circumstances are appropriate for the

Court to set the above-requested conference, and grant the relief set forth herein.

        WHEREFORE, for the reasons set for the above, Plaintiffs request that the Court set a

status conference on either November 7, 8, or 9, to discuss and resolve any scheduling issues

necessary to finalize a pretrial schedule in this case; that the Court set this case for trial for

December 19 and 20; and that the Court grant such further relief as the Court deems appropriate.

        Respectfully submitted this 2nd day of November, 2018.




                                                 3
Case:18-02012-EJC Doc#:30 Filed:11/02/18 Entered:11/02/18 16:18:17      Page:4 of 4


                               HALL BOOTH SMITH, P.C.

                               /s/ James B. Durham
                               James B. Durham (Ga. Bar No. 235526)
                               3528 Darien Highway, Suite 300
                               Brunswick, Georgia 31525
                               Phone: (912) 554-0093
                               Fax: (912) 554-1973
                               Email: jdurham@hallboothsmith.com

                               -and-

                               KING & SPALDING LLP

                               Sarah R. Borders (Ga. Bar No. 610649)
                               (Admitted Pro Hac Vice)
                               Mark M. Maloney (Ga. Bar No. 468104)
                               (Admitted Pro Hac Vice)
                               Jeffrey R. Dutson (Ga. Bar No. 637106)
                               (Admitted Pro Hac Vice)
                               Kevin J. O’Brien (Ga. Bar No. 714849)
                               (Admitted Pro Hac Vice)
                               1180 Peachtree Street
                               Atlanta, Georgia 30309
                               Phone: (404) 572-4600
                               Fax:    (404) 572-5100
                               Email: sborders@kslaw.com
                                        mmaloney@kslaw.com
                                        jdutson@kslaw.com
                                        kobrien@kslaw.com

                               Attorneys for Plaintiffs




                                        4
